   Case 1:20-mj-00221-SJB ECF No. 1-1 filed 06/05/20 PageID.2 Page 1 of 17




       CONTINUATION OF APPLICATION FOR SEARCH WARRANT

      I, Marcel Behnen, being duly sworn, depose and state that:

                                 INTRODUCTION

      1.     I make this continuation of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of

property—cellular telephones, as described in Attachment A - that are currently in

the possession of law enforcement, and the extraction of electronically stored

information from that property as described in Attachment B.

      2.     I am a Task Force Officer with the United States Drug Enforcement

Administration, United States Department of Justice, and have been so since March

2019. I have been a police officer with the Kalamazoo Department of Public Safety

for about 12 years, the last 3 of which I have been assigned as an investigator with

the Kalamazoo Valley Enforcement Team (KVET), which is tasked with

investigating narcotics trafficking. I am currently assigned to the Grand Rapids

District Office in the DEA’s Detroit Field Division. During my time as a KVET

Investigator, I have participated in investigations of unlawful drug trafficking and,

among other things, have conducted or participated in surveillance, the execution of

search warrants, debriefings of informants, reviews of taped conversations and drug

records, and have participated in investigations that included the interception of

wire and electronic communications.        Through my training, education and

experience, I have become familiar with the manner in which illegal drugs are

transported, stored, and distributed, the methods of payment for such drugs, the
    Case 1:20-mj-00221-SJB ECF No. 1-1 filed 06/05/20 PageID.3 Page 2 of 17




laundering of narcotics proceeds, and the dialect, lingo, and coded language used by

narcotics traffickers. In connection with my duties, I investigate criminal violations

of the Federal and State controlled substance laws including, but not limited to,

conspiracy and attempt to possess with intent to distribute and to distribute

controlled substances, in violation of 21 U.S.C. § 846; possession with intent to

distribute and distribution of controlled substances, in violation of 21 U.S.C. §

841(a)(1); use of communication facilities to facilitate drug trafficking offenses, in

violation of 21 U.S.C. § 843(b), conspiracy to commit money laundering, in violation

of 18 U.S.C. § 1956(h) and money laundering, in violation of 18 U.S.C. §

1956(a)(1)(A)(i), 18 U.S.C. § 1956(a)(1)(B)(i), and 18 U.S.C.§ 1957.

      3.     I respectfully submit that there is probable cause to believe that

Jerome ANDERSON has engaged in the distribution of, and in the possession with

intent to distribute, crystal methamphetamine, and that he has conspired to do the

same, in violation of 21 U.S.C §§ 841(a)(1), 846. I further submit that there is

probable cause to believe that evidence of this offense will be found on the cell phones

described in Attachment A.

      4.     The facts in this continuation come from my personal observations, my

training and experience, and information obtained from other law enforcement

officers, agents, and witnesses. This continuation is intended to show merely that

there is sufficient probable cause for the requested warrant and does not set forth

all of my knowledge about this matter.
    Case 1:20-mj-00221-SJB ECF No. 1-1 filed 06/05/20 PageID.4 Page 3 of 17




      5.       This continuation supports the application of the warrants to search

the property — three cellular telephones – currently in the possession of law

enforcement, hereinafter collectively referred to as “the Devices”:

           •   Device    1:   Blue/Black   Samsung,     Model    SM-A102U,   IMEI

               359620103468478 with the phone number (269) 443-9856

           •   Device 2: Blue/Black Motorola XT1952-6, IMEI 357204101270145

               with the phone number (269) 569-9423

           •   Device 3: White/black/Chrome Apple iPhone X, unknown model with

               unknown phone number

      6.       The Devices are currently located at the Kalamazoo Valley

Enforcement Team (KVET, 150 E Crosstown Parkway, Kalamazoo, MI, 49001). The

applied-for warrant would authorize the forensic examination of the Devices for the

purpose of identifying electronically stored data particularly described in

Attachment B.

                                   PROBABLE CAUSE

      7.       On January 24, 2020, investigators with the Kalamazoo Valley

Enforcement Team (KVET) arranged the purchase of two ounces of crystal

methamphetamine from Jerome ANDERSON utilizing a confidential source (the

KVET CS). 1 The KVET CS contacted ANDERSON at phone number 269-569-9423



1Investigators believe that the KVET CS is a reliable source of information because
the CS has provided KVET with accurate information that has led to the seizure of
narcotics, as demonstrated in the controlled purchases from ANDERSON. The
   Case 1:20-mj-00221-SJB ECF No. 1-1 filed 06/05/20 PageID.5 Page 4 of 17




(later determined to be Device 2) to place the methamphetamine order.

Investigators surveilled the KVET CS to a predetermined location where the KVET

CS was observed entering ANDERSON’s vehicle. The KVET CS exited

ANDERSON’s vehicle after approximately one minute, returned to his/her vehicle,

and, after constant surveillance, met with KVET investigators to turn over a

crystalline substance that field tested positive as methamphetamine. The KVET CS

also confirmed it was ANDERSON in the vehicle and whom he/she purchased the

methamphetamine from.

      8.    On March 18, 2020, KVET investigators arranged a second controlled

buy of four ounces of crystal methamphetamine from Jerome ANDERSON utilizing

a KVET CS. The KVET CS contacted ANDERSON at phone number 269-443-9856

(later determined to be Device 1) to place the order. Investigators surveilled the

KVET CS to a predetermined location. Eventually, ANDERSON arrived to the

location and the KVET CS entered ANDERSON’s vehicle and after a short term

contacted the KVET CS exited ANDERSON’s vehicle, returned to his/her vehicle.

After constant surveillance, the KVET CS then met with KVET investigators to turn

over a crystalline substance that field tested positive as methamphetamine. KVET

investigators confirmed it was ANDERSON driving the vehicle through personal

observation and the KVET CS confirmed it was ANDERSON in the vehicle and

whom he/she purchased the methamphetamine from.




KVET CS is cooperating with law enforcement in the hope of receiving leniency on
pending state criminal charges.
      Case 1:20-mj-00221-SJB ECF No. 1-1 filed 06/05/20 PageID.6 Page 5 of 17




        9.    On March 19, 2020. KVET investigators executed residential search

warrants issued by a Kalamazoo County judge, including a warrant to search 321 E

Frank St, Kalamazoo, MI. 2   Investigators surveilled ANDERSON arrive at 321 E

Frank St., enter the residence, and exit a short time later. While walking back to

his vehicle, investigators moved in to execute the search warrant. Upon seeing the

investigators, ANDERSON began to back pedal, immediately put his hands into his

clothing, and turn to run away from the KVET vehicle/investigators. ANDERSON

began running back to the west door of 321 E Frank and eventually fell to the ground

and was detained/handcuffed. ANDERSON appeared to have dropped three cells

phones on the ground, which I collected as evidence (Device 1, Device 2 and Device

3).

        10.   Upon canvassing the area where ANDERSON had first seen

investigators, investigators located a baggie of crystal methamphetamine

underneath his vehicle (27.94 grams of methamphetamine per the KDPS crime lab).

        11.   Inside the 1st floor washroom of 321 E Frank St, I located a black

backpack in which I located a grocery bag. Inside the grocery bag were three other

bags (two knotted sandwich bags, one vacuumed sealed bag) of crystal

methamphetamine (551.93 grams total of methamphetamine per the KDPS crime

lab).




2Among other facts establishing probable cause, the affidavit in support of this
search warrant showed that ANDERSON made frequent trips to 321 E Frank St.,
and travelled to and from it immediately before and after the March 18, 2020
controlled buy.
   Case 1:20-mj-00221-SJB ECF No. 1-1 filed 06/05/20 PageID.7 Page 6 of 17




      12.        On this day, ANDERSON was arrested on state charges of possession

with intent to deliver methamphetamine. Devices 1, 2, and 3, which ANDERSON

dropped, were seized by KVET, secured in a KVET cell phone evidence locker, and

have remained in law enforcement custody since this date.

      13.        On April 30, 2020, I received subscriber information through a DOJ

administrative subpoena regarding phone numbers contacted by the KVET CS to

arrange the controlled buys of methamphetamine from ANDERSON on January 24,

2020 (269-569-9423) and March 18, 2020 (269-443-9856). According to these records

provided to me by T-Mobile:

            a.       Phone number 269-443-9856 had an assigned device of a “SAM

                     A10E 32G BLK TMUS KIT RSU” with an IMEI of

                     359620103468478, which matched Device 1 which ANDERSON

                     dropped prior to his arrest/detainment.

            b.       Phone number 269-569-9423 had an assigned device of a “MOT

                     G7 PLY 32GBLU TMUS KIT RSU” with an IMEI of

                     357204101270145, which matched Device 2 which ANDERSON

                     dropped prior to his arrest/detainment.

            c.       Both phone numbers/devices had a subscriber/account name of

                     “James Jone,” which I believe to be a fictitious name.

      14.        Based on my training and experience, I know that drug traffickers

frequently use more than one cell phone to conduct their drug trafficking business.

For example, I have encountered drug dealers that use one cell phone/phone number
   Case 1:20-mj-00221-SJB ECF No. 1-1 filed 06/05/20 PageID.8 Page 7 of 17




to communicate with their suppliers, and a separate cell phone/phone number to

communicate with their customers. I have also encountered drug dealers who use

one cell phone/phone number for certain customers and co-conspirators with whom

they have long-standing relationships that the drug dealers believe are more

trustworthy, and a separate cell phone/phone number to communicate with lesser

known and lesser trusted customers.

      15.    Further, based upon my training, experience, and participation in drug

investigations and financial investigations relating to drug investigations, I am

aware of the following:

             a.    Drug traffickers often keep names, aliases, and/or contact

                   information of suppliers, purchasers, and others involved in drug

                   trafficking in their devices;

             b.    Drug   traffickers   sometimes   use   electronic   messaging   or

                   messaging apps, in addition to MMS, SMS text messages, and

                   voice call, to communicate with suppliers, purchasers, and others

                   involved in drug trafficking on their devices;

             b.    Drug traffickers often take pictures or videos of their drug

                   trafficking associates, drugs, money and/or firearms, which they

                   store on their devices;

             c.    That drug traffickers often maintain, on hand, large amounts of

                   currency in order to maintain and finance their on-going narcotics

                   business;
Case 1:20-mj-00221-SJB ECF No. 1-1 filed 06/05/20 PageID.9 Page 8 of 17




        d.    Global Position System (GPS) data on phones may show the

              location of a drug trafficker at a given time, which may provide

              corroborating evidence of a drug delivery or other instance of drug

              trafficking;

        e.    User attribution data and usernames, passwords, documents, and

              browsing history can provide evidence that the device is being

              used by a drug trafficker and can provide other useful evidence to

              the drug investigation;

        f.    Drug traffickers often use the internet to look up various

              information to support their drug trafficking activities;

        g.    That drug traffickers often have unexplained wealth and assets

              as they do not have a job, nor do they report income on their state

              or federal tax returns. Subjects often use cash, money orders, and

              cashier’s checks, and prepaid debit cards as a way of purchasing

              items as a way to disguise where the funds are ultimately coming

              from. Subjects will place assets in the names of nominees, which

              are often friends and family members in an attempt to hide the

              true ownership of the assets. It is common for drug traffickers to

              maintain books, records, receipts, notes, ledgers, receipts relating

              to the purchase of financial instruments and or the transfer of

              funds, and other papers relating to the transportation, ordering,

              sale and distribution of controlled substances. That the
Case 1:20-mj-00221-SJB ECF No. 1-1 filed 06/05/20 PageID.10 Page 9 of 17




              aforementioned books, records, receipts, notes, ledgers, etc., are

              maintained where the traffickers have ready access to them,

              including their devices;

        h.    That it is common for persons involved in drug trafficking to

              maintain evidence pertaining to their obtaining, secreting,

              transfer, concealment and or expenditure of drug proceeds. This

              evidence includes currency, financial instruments, precious

              metals and gemstones, jewelry, books, records, invoices, receipts,

              records of real estate transactions, bank statements and related

              records, passbooks, money drafts, letters of credit, money orders,

              bank drafts, cashier’s checks, bank checks, safe deposit box

              receipts or keys, records concerning storage lockers and money

              wrappers. These and other items are maintained by the drug

              traffickers within their residences, businesses, or other locations

              over which they maintain dominion and control.

        i.    That when drug traffickers amass large proceeds from the sale of

              controlled substances that the drug traffickers attempt to

              legitimize these profits through money laundering activities. To

              accomplish these goals, drug traffickers utilize but are not limited

              to, domestic and international banks and their attendant

              services, professionals such as attorneys and accountants,

              casinos, real estate, shell corporations and business fronts,
Case 1:20-mj-00221-SJB ECF No. 1-1 filed 06/05/20 PageID.11 Page 10 of 17




               storage lockers, safe deposit boxes and otherwise legitimate

               businesses that generate large quantities of currency.

         j.    That the sale of controlled substances generates large quantities

               of United States currency in small denominations (commonly

               referred to as “street money”).

         k.    That it is common for drug traffickers to separate their “street

               money” by denomination and organize this currency in rubber

               banded stacks in varying $1,000 increments to facilitate quick

               counting.

         l.    That the courts have recognized that the small and medium

               denominations of questionable currency, along with the manner

               in which the currency is handled, carried and concealed may

               establish probable cause that there is a substantial connection

               between the questionable currency and drug transactions.

         m.    That drug traffickers at times become fearful that their

               extravagant spending habits will bring them under scrutiny by

               the Internal Revenue Service or other federal, state, or local

               agencies. The “source” of their income reported on tax returns

               can be falsely stated, misleading or generic in terms. Retained

               copies of these returns are commonly kept by the traffickers in

               their residences and businesses.
  Case 1:20-mj-00221-SJB ECF No. 1-1 filed 06/05/20 PageID.12 Page 11 of 17




             n.    That the courts have recognized that unexplained wealth is

                   probative evidence of crimes motivated by greed, in particular,

                   trafficking in controlled substances.

             o.    That drug traffickers frequently receive their supply of drugs

                   through packages sent by U.S. Mail or third-party delivery

                   service.

                               TECHNICAL TERMS

      16.    Based on my training and experience, I use the following technical terms

to convey the following meanings:

            a.    Wireless telephone: A wireless telephone (or mobile telephone, or

                  cellular telephone) is a handheld wireless device used for voice and

                  data communication through radio signals. These telephones send

                  signals through networks of transmitter/receivers, enabling

                  communication with other wireless telephones or traditional “land

                  line” telephones. A wireless telephone usually contains a “call log,”

                  which records the telephone number, date, and time of calls made

                  to and from the phone.           In addition to enabling voice

                  communications, wireless telephones offer a broad range of

                  capabilities. These capabilities include: storing names and phone

                  numbers in electronic “address books;” sending, receiving, and

                  storing text messages and e-mail; taking, sending, receiving, and

                  storing still photographs and moving video; storing and playing
Case 1:20-mj-00221-SJB ECF No. 1-1 filed 06/05/20 PageID.13 Page 12 of 17




             back   audio   files;   storing   dates,   appointments,   and   other

             information on personal calendars; and accessing and downloading

             information from the Internet.        Wireless telephones may also

             include   global   positioning    system    (“GPS”)   technology   for

             determining the location of the device.

       b.    Digital camera: A digital camera is a camera that records pictures

             as digital picture files, rather than by using photographic film.

             Digital cameras use a variety of fixed and removable storage media

             to store their recorded images. Images can usually be retrieved by

             connecting the camera to a computer or by connecting the

             removable storage medium to a separate reader.             Removable

             storage media include various types of flash memory cards or

             miniature hard drives. Most digital cameras also include a screen

             for viewing the stored images. This storage media can contain any

             digital data, including data unrelated to photographs or videos.

       c.    Portable media player: A portable media player (or “MP3 Player”

             or iPod) is a handheld digital storage device designed primarily to

             store and play audio, video, or photographic files.        However, a

             portable media player can also store other digital data.         Some

             portable media players can use removable storage media.

             Removable storage media include various types of flash memory

             cards or miniature hard drives. This removable storage media can
Case 1:20-mj-00221-SJB ECF No. 1-1 filed 06/05/20 PageID.14 Page 13 of 17




             also store any digital data. Depending on the model, a portable

             media player may have the ability to store very large amounts of

             electronic data and may offer additional features such as a

             calendar, contact list, clock, or games.

       d.    GPS: A GPS navigation device uses the Global Positioning System

             to display its current location.      It often contains records the

             locations where it has been. Some GPS navigation devices can give

             a user driving or walking directions to another location. These

             devices can contain records of the addresses or locations involved

             in such navigation.      The Global Positioning System (generally

             abbreviated “GPS”) consists of 24 NAVSTAR satellites orbiting the

             Earth. Each satellite contains an extremely accurate clock. Each

             satellite   repeatedly    transmits   by   radio   a   mathematical

             representation of the current time, combined with a special

             sequence of numbers.       These signals are sent by radio, using

             specifications that are publicly available. A GPS antenna on Earth

             can receive those signals. When a GPS antenna receives signals

             from at least four satellites, a computer connected to that antenna

             can mathematically calculate the antenna’s latitude, longitude, and

             sometimes altitude with a high level of precision.

       e.    PDA: A personal digital assistant, or PDA, is a handheld electronic

             device used for storing data (such as names, addresses,
Case 1:20-mj-00221-SJB ECF No. 1-1 filed 06/05/20 PageID.15 Page 14 of 17




             appointments or notes) and utilizing computer programs. Some

             PDAs also function as wireless communication devices and are used

             to access the Internet and send and receive e-mail. PDAs usually

             include a memory card or other removable storage media for storing

             data and a keyboard and/or touch screen for entering data.

             Removable storage media include various types of flash memory

             cards or miniature hard drives. This removable storage media can

             store any digital data. Most PDAs run computer software, giving

             them many of the same capabilities as personal computers. For

             example, PDA users can work with word-processing documents,

             spreadsheets, and presentations. PDAs may also include global

             positioning system (“GPS”) technology for determining the location

             of the device.

       f.    IP Address: An Internet Protocol address (or simply “IP address”)

             is a unique numeric address used by computers on the Internet. An

             IP address is a series of four numbers, each in the range 0-255,

             separated by periods (e.g., 121.56.97.178).       Every computer

             attached to the Internet computer must be assigned an IP address

             so that Internet traffic sent from and directed to that computer may

             be directed properly from its source to its destination.      Most

             Internet service providers control a range of IP addresses. Some

             computers have static—that is, long-term—IP addresses, while
  Case 1:20-mj-00221-SJB ECF No. 1-1 filed 06/05/20 PageID.16 Page 15 of 17




                     other computers have dynamic—that is, frequently changed—IP

                     addresses.

              g.     Internet: The Internet is a global network of computers and other

                     electronic devices that communicate with each other. Due to the

                     structure of the Internet, connections between devices on the

                     Internet often cross state and international borders, even when the

                     devices communicating with each other are in the same state.

      17.      Based on my training, experience, and research, and from consulting the

manufacturer’s advertisements and product technical specifications available online,

I know that the Devices have capabilities that allow it to serve as a wireless

telephone, digital camera, portable media player, GPS navigation device, and/or PDA.

In my training and experience, examining data stored on devices of this type can

uncover, among other things, evidence that reveals or suggests who possessed or used

the device.

                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS

      18.      Based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods of time. Similarly, things that have

been viewed via the Internet are typically stored for some period of time on the device.

This information can sometimes be recovered with forensics tools.

      19.      Forensic evidence.     As further described in Attachment B, this

application seeks permission to locate not only electronically stored information that

might serve as direct evidence of the crimes described on the warrant, but also
  Case 1:20-mj-00221-SJB ECF No. 1-1 filed 06/05/20 PageID.17 Page 16 of 17




forensic evidence that establishes how the Devices were used, the purpose of its use,

who used it, and when. There is probable cause to believe that this forensic electronic

evidence might be on the Devices because:

          •   Data on the storage medium can provide evidence of a file that was once

              on the storage medium but has since been deleted or edited, or of a

              deleted portion of a file (such as a paragraph that has been deleted from

              a word processing file).

          •   Forensic evidence on a device can also indicate who has used or

              controlled the device. This “user attribution” evidence is analogous to

              the search for “indicia of occupancy” while executing a search warrant

              at a residence.

          •   A person with appropriate familiarity with how an electronic device

              works may, after examining this forensic evidence in its proper context,

              be able to draw conclusions about how electronic devices were used, the

              purpose of their use, who used them, and when.

          •   The process of identifying the exact electronically stored information on

              a storage medium that are necessary to draw an accurate conclusion is

              a dynamic process. Electronic evidence is not always data that can be

              merely reviewed by a review team and passed along to investigators.

              Whether data stored on a computer is evidence may depend on other

              information stored on the computer and the application of knowledge

              about how a computer behaves.        Therefore, contextual information
  Case 1:20-mj-00221-SJB ECF No. 1-1 filed 06/05/20 PageID.18 Page 17 of 17




                necessary to understand other evidence also falls within the scope of the

                warrant.

            •   Further, in finding evidence of how a device was used, the purpose of its

                use, who used it, and when, sometimes it is necessary to establish that

                a particular thing is not present on a storage medium.

   20. Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the device

consistent with the warrant. The examination may require authorities to employ

techniques, including but not limited to computer-assisted scans of the entire

medium, that might expose many parts of the device to human inspection in order to

determine whether it is evidence described by the warrant.

   21. Manner of execution. Because this warrant seeks only permission to examine

a device already in law enforcement’s possession, the execution of this warrant does

not involve the physical intrusion onto a premises. Consequently, I submit there is

reasonable cause for the Court to authorize execution of the warrant at any time in

the day or night.

                                     CONCLUSION

      22.       I submit that this affidavit supports probable cause for a search

warrant authorizing the examination of the Devices described in Attachment A to

seek the items described in Attachment B.
